DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022  has been entered.
 
Election/Restrictions
Withdrawn, amended claim 17 is directed to an invention that lacks unity with the invention originally claimed for the following reasons:
The claims now contain the following inventions:
Group I, claims 1, 4, 6, 8-10, and 12-16, drawn to a photobioreactor module adapted to be assembled with an identical adjacent module, comprising:
a panel having a first side and a second side, opposite the first side, the first side delimiting, with the second side of an adjacent panel;
a cavity defined between the panels and configured to contain a culture medium when the modules are assembled, the cavity having a thickness between 1 millimeter and 2 centimeters, and

wherein the photobioreactor module further comprises an illumination device, the illumination device configured to illuminate the culture medium contained in the cavity, the illumination device comprising a woven optical fiber web or a diffuser plate or a plate into which light-emitting diode type light sources are integrated,
wherein the panel comprises two transparent plates between which the illumination device extends,
wherein each of the two transparent plates is formed into a single piece of material, wherein a first and/or second of the two transparent plates of the panel have/has a recess to form the cavity, wherein the gas injection channel is cut through one of the transparent plates.
Group II, claim 17, drawn to a photobioreactor module adapted to be assembled with an identical adjacent module, comprising:
a panel having a first side and a second side, opposite the first side, the first side delimiting, with the second side of the adjacent panel;
	a cavity defined between the panels and configured to contain a culture medium when the modules are assembled, the cavity having a thickness between 1 millimeter and 2 centimeters, and 
	a gas injection channel coupled to the photobioreactor module, the gas injection channel configured to inject gas bubbles into the culture medium when the culture medium is contained in the cavity, so that the bubbles rise up the sides of the panels,

	wherein the panel comprises two transparent plates between which the illumination device extends,
wherein the gas injection channel is cut through one of the transparent plates and the gas injection channel has an opening exposed to the cavity.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: a photobioreactor module adapted to be assembled with an identical adjacent module, comprising:
		a panel having a first side and a second side, opposite the first side, the first side delimiting, with the second side of an adjacent panel;
		a cavity defined between the panels and configured to contain a culture medium when the modules are assembled, the cavity having a thickness between 1 millimeter and 2 centimeters, and
		a gas injection channel coupled to the photobioreactor module, the gas injection channel configured to inject gas bubbles into the culture medium when the culture medium is contained in the cavity, so that the bubbles rise up the sides of the panels,

		wherein the panel comprises two transparent plates between which the illumination device extends,
	wherein the gas injection channel is cut through one of the transparent plates; 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vellinga (WO 2014/148903) in view of Grier Jr. (US 2017/0058246), Jeong (KR 101222145) (machine translation), and Lee-436 (US 2010/0323436).

Regarding the technical feature, Vellinga discloses a photobioreactor module (abstract, “reactor” and annotated Fig. 3) adapted to be assembled with an identical adjacent module (Fig. 4), comprising:
a panel having a first side and a second side (annotated Fig. 3, element 15-17, left side), opposite the first side, the first side delimiting, with the second side of the adjacent panel (annotated Fig. 3, element 15-17, right side);
a cavity (paragraph [0017]) defined between the panels (first panel: annotated Fig. 3, element 15-17, left side; adjacent panel: annotated Fig. 3, element 15-17, right side) and configured to contain a culture medium (paragraph [0037]) when the modules are assembled, the cavity (paragraph [0017]) having a thickness between 1 millimeter and 2 centimeters (paragraph [0017], “10 mm up to say 20 cm or more”), and 
device (paragraphs [0025] and [0028]), the gas injection device (paragraphs [0025] and [0028]) configured to inject gas bubbles into the culture medium (paragraph [0037]) contained in the cavity (paragraph [0017]), so that the bubbles rise up (paragraph [0036], “riser”) the sides of the panels (annotated Fig. 3).
Vellinga does not disclose that the photobioreactor module further comprises:
a gas injection channel coupled to the photobioreactor module, the gas injection channel configured to inject gas bubbles into the culture medium;
an illumination device, the illumination device configured to illuminate the culture medium, the illumination device comprising a woven optical fiber web or a diffuser plate or a plate into which light-emitting diode type light sources are integrated; 
wherein the panel comprises two transparent plates between which the illumination device extends;
wherein the gas injection channel is cut through one of the transparent plates.
As to 1) of claim 1, Grier Jr. discloses a gas injection channel (paragraph [0030], Fig. 2, element 220), the gas injection channel (paragraph [0030], Fig. 2, element 220) configured to inject gas bubbles (paragraph [0030] “provide gas flow”).
In the analogous art of maintaining a localized environment for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the gas injection device of Vellinga with the gas injection channel of Grier Jr. in order to provide a gas flow that achieves uniform flow properties across all apertures and provide suitably even coverage (Grier Jr., paragraph [0030]). In addition, the gas flow would be helpful for cell culture dependent on carbon dioxide gas for growth.

As to 2) of claim 1, Jeong discloses an illumination device (Fig. 4, element 30), suitable for illuminating the culture medium, the illumination device comprising a woven optical fiber web (Fig. 5, element 41) or a diffuser plate or a plate into which light-emitting diode (Fig. 6, element 61b) type light sources are integrated.
In the analogous art of flat photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the flat photobioreactor of Vellinga with the illumination device of Jeong in order to provide algae with an illumination source other than sunlight – for use, for instance, during bad weather (Jeong, pg. 6, paragraph 10).
As to 3) of claim 1, Lee-436 discloses that the panel comprises two transparent plates between which the illumination device extends (Figs. 6-8, element 117 and paragraph [0045]).
In the analogous art of flat photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Vellinga with the arrangement of the illumination device between the two transparent plates as in Lee-436, in order to emit light and act as a partition (Lee-436, paragraph [0017]).
As to 4) of claim 1, Grier Jr. discloses that the gas injection channel (paragraph [0030], Fig. 2, element 220) is cut through (paragraph [0030], “cut out such that the gas mixture can reach the aperture”) a frame (paragraph [0026], Fig. 2, element 120).
In the analogous art of maintaining a localized environment for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the gas injection device of Vellinga with the gas injection channel of Grier Jr. in order to provide a gas flow that achieves uniform flow properties across all apertures and provide suitably even coverage (Grier 
Regarding the limitation “one of the transparent plates”, modified Vellinga (see part 3) of claim 1 to part 5) of claim 1) already discloses the one of the transparent plates.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Also, please refer to MPEP § 818.01(a) for distinctly and specifically pointing out the supposed errors in the restriction requirement. Otherwise, there are implications for election of the claimed invention without traverse.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the preamble should recite the article “A” as the first word.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an actuator configured to press the assembly to keep the modules in tight contact with each other” in claim 13;
“the actuator is disposed adjacent to the second end plate, the actuator configured to exert pressure on the second plate to bring the second plate closer to the first plate” in claim 14.
claims 13-14 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
“an actuator” in claim 13 – a hydraulic jack driven by a pump (specification as filed, pg. 9, lines 16-17)
“the actuator” in claim 14 – a hydraulic jack driven by a pump (specification as filed, pg. 9, lines 16-17)
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Grier Jr. (US 2017/0058246), Jeong (KR 101222145) (machine translation), Lee-436 (US 2010/0323436), and Suryo (US 2013/0230904).
claim 1, Vellinga discloses a photobioreactor module (abstract, “reactor” and annotated Fig. 3) adapted to be assembled with an identical adjacent module (Fig. 4), comprising: a panel having a first side and a second side (annotated Fig. 3, element 15-17, left side), opposite the first side, the first side delimiting, with the second side of an adjacent panel (annotated Fig. 3, element 15-17, right side), a cavity (paragraph [0017]) defined between the panels (first panel: annotated Fig. 3, element 15-17, left side; adjacent panel: annotated Fig. 3, element 15-17, right side) and configured to contain a culture medium (paragraph [0037]) when the modules are assembled, the cavity (paragraph [0017]) having a thickness between 1 millimeter and 2 centimeters (paragraph [0017], “10 mm up to say 20 cm or more”) and a gas injection device (paragraphs [0025] and [0028]), the gas injection device (paragraphs [0025] and [0028]) configured to inject gas bubbles into the culture medium (paragraph [0037]) when the culture medium is contained in the cavity (paragraph [0017]), so that the bubbles rise up (paragraph [0036], “riser”) the sides of the panels (annotated Fig. 3).

    PNG
    media_image1.png
    421
    638
    media_image1.png
    Greyscale

Annotated Fig. 3, Vellinga

Vellinga does not disclose that the photobioreactor module further comprises:
a gas injection channel coupled to the photobioreactor module, the gas injection channel configured to inject gas bubbles into the culture medium;
an illumination device, the illumination device configured to illuminate the culture medium, the illumination device comprising a woven optical fiber web or a diffuser plate or a plate into which light-emitting diode type light sources are integrated;  
that the panel comprises two transparent plates between which the illumination device extends; 
that each of the two transparent plates is formed into a single piece of material; and, 
that a first and/or a second of the two transparent plates of the panel have/has a recess to form the cavity;
wherein the gas injection channel is cut through one of the transparent plates.
As to 1) of claim 1, Grier Jr. discloses a gas injection channel (paragraph [0030], Fig. 2, element 220), the gas injection channel (paragraph [0030], Fig. 2, element 220) configured to inject gas bubbles (paragraph [0030] “provide gas flow”).
In the analogous art of maintaining a localized environment for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the gas injection device of Vellinga with the gas injection channel of Grier Jr. in order to provide a gas flow that achieves uniform flow properties across all apertures and provide suitably even coverage (Grier Jr., paragraph [0030]). In addition, the gas flow would be helpful for cell culture dependent on carbon dioxide gas for growth.
Regarding the limitations “coupled to the photobioreactor module” and “into the culture medium” all structures in these limitations have already been met with modified Vellinga.

In the analogous art of flat photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the flat photobioreactor of Vellinga with the illumination device of Jeong in order to provide algae with an illumination source other than sunlight – for use, for instance, during bad weather (Jeong, pg. 6, paragraph 10).
As to 3) of claim 1, Lee-436 discloses that the panel comprises two transparent plates between which the illumination device extends (Figs. 6-8, element 117 and paragraph [0045]).
In the analogous art of flat photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Vellinga with the arrangement of the illumination device between the two transparent plates as in Lee-436, in order to emit light and act as a partition (Lee-436, paragraph [0017]).
As to 4) of claim 1, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
As to 5) of claim 1, Suryo discloses that the first and/or second side of the panel have/has a recess to form the cavity (Figs. 2-6).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the walls of the photobioreactor of Vellinga with the walls with recesses of Suryo in order to form a cavity capable of containing the cell culture and to have the walls of the cavity act as a lens to redirect light to specific points in the photobioreactor (Suryo, abstract).
frame (paragraph [0026], Fig. 2, element 120).
In the analogous art of maintaining a localized environment for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the gas injection device of Vellinga with the gas injection channel of Grier Jr. in order to provide a gas flow that achieves uniform flow properties across all apertures and provide suitably even coverage (Grier Jr., paragraph [0030]). In addition, the gas flow would be helpful for cell culture dependent on carbon dioxide gas for growth.
Regarding the limitation “one of the transparent plates”, modified Vellinga (see part 3) of claim 1 to part 5) of claim 1) already discloses the one of the transparent plates.
Regarding claim 4, Vellinga discloses that each transparent plate is made of poly(methyl methacrylate) (paragraph [0021]), glass (paragraph [0021]) or any other transparent material.
Regarding claim 6, Vellinga discloses the panel (Fig. 3, elements 15-17, left side and right side), cavities (paragraph [0017]), and several modules assembled (Fig. 4).
Vellinga does not disclose that the panel comprises an opening allowing fluid communication between cavities when several modules are assembled.
Lee-436 discloses an opening allowing fluid communication (paragraph [0009] or Fig. 2) between cavities when several modules are assembled (Fig. 2).
In the analogous art of flat photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the panels of modified Vellinga have an opening as in Lee-436 in order to promote fluid flow between modules to simplify the input flow of nutrients and output flow of wastes of the system.
claim 9, Vellinga discloses a frame extending along the edges of the panel to stiffen the panel (Fig. 5, element 30 “rack”).
Regarding claim 10, Vellinga discloses a photobioreactor (Fig. 6), comprising an assembly of several modules (Fig. 5) according to claim 1 (see above), each module (annotated Fig. 3, left side) defining, with an adjacent module (annotated Fig. 3, right side), a cavity (paragraph [0017]) suitable for containing the culture medium (paragraph [0037]).
Regarding claim 12, Vellinga discloses a photobioreactor (Fig. 6) according to claim 10 (see above), comprising a frame (Fig. 5, element 30) comprising guide rails (Fig. 6, elements 45 and 48) on which the modules are supported (Fig. 5) so as to keep the modules in position relative to each other (Fig. 6).
Regarding claim 13, modified Vellinga discloses a photobioreactor according to claim 10 (see above), the assembly (Fig. 5, element 30 “rack”) keeping the modules (abstract, “reactor”; annotated Fig. 3; and Figs. 4-5) in tight contact with each other (Fig. 5).
Vellinga does not disclose a pressing device disposed adjacent to the panels, the pressing device comprising an actuator configured to press the assembly to keep the modules in tight contact with each other.
Jeong discloses an actuator (“the first actuator 53 may be formed of a screw jack or lead screw driven by a motor” pg. 5 of 15, paragraph 4, after the one-line figure descriptions).
Although Jeong does not specifically disclose that the actuator is “configured to press the assembly to keep the modules in tight contact with each other” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Although Jeong does not specifically disclose that the actuator is “disposed adjacent to the panels” it would have been obvious to one skilled in the art before the effective filing date to 
Regarding claim 14, modified Vellinga discloses a photobioreactor according to claim 13 (see above), wherein the pressing device (see above) comprises a first end plate (annotated Fig. 5, side wall 33) and a second end plate (annotated Fig. 5, other side wall), between which the modules are arranged (annotated Fig. 5).
Vellinga does not disclose that the actuator is disposed adjacent to the second end plate, the actuator configured to exert pressure on the second plate to bring the second plate closer to the first plate.
Jeong discloses an actuator (“the first actuator 53 may be formed of a screw jack or lead screw driven by a motor” pg. 5 of 15, paragraph 4, after the one-line figure descriptions).
Although Jeong does not specifically disclose that the actuator is “disposed adjacent to the second end plate” it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the actuator to be adjacent to the second end plate in order to push the panels together so that the size of the photobioreactor is more compact and seals properly.
Regarding the limitation “the actuator configured to exert pressure on the second plate to bring the second plate closer to the first plate”, it would have been obvious to one skilled in the art before the effective filing date to have an actuator such as a screw jack be able to exert pressure on the second plate to bring the second plate closer to the first plate so that the size of the photobioreactor is more compact and seals properly.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Grier Jr. (US 2017/0058246), Jeong (KR 101222145) (machine translation), Lee-436 (US 2010/0323436), and Suryo (US 2013/0230904) as applied to claims 1, 4, 6, 9-10, and 12-14 above, further in view of Masse (WO 2010/132812).
Regarding claim 8, Vellinga does not disclose a gasket arranged to create a tight contact between the modules.
Masse discloses a gasket (Fig. 10, element 148) arranged to create a tight contact between the modules (Fig. 10). 
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the modular photobioreactors of Vellinga with the modular photobioreactors with an interposed gasket of Masse in order to seal and stack the photobioreactor modules together (Masse, paragraphs [0028] and [0045]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Grier Jr. (US 2017/0058246), Jeong (KR 101222145) (machine translation), Lee-436 (US 2010/0323436), and Suryo (US 2013/0230904) as applied to claims 1, 4, 6, 9-10, and 12-14 above, in view of Vargas (US 2012/0088296).
Regarding claim 15, Vellinga discloses a photobioreactor according to claim 10 (see above).
Vellinga does not disclose a temperature control device disposed adjacent to the panel, the temperature control device comprising a circulation tube configured to control a temperature of the culture medium.

In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Vellinga with the temperature control device of Vargas in order to maintain a desired, steady temperature for the photobioreactor (Vargas, paragraph [0012]).
Regarding the limitation, “a temperature control device disposed adjacent to the panel” it would have been obvious to one skilled in the art before the effective filing date to modify the location of the temperature control device to be adjacent to the panel in order to adjust the temperature of the culture solution without excessive tubing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Grier Jr. (US 2017/0058246), Jeong (KR 101222145) (machine translation), Lee-436 (US 2010/0323436), and Suryo (US 2013/0230904) as applied to claims 1, 4, 6, 9-10, and 12-14 above, in view of Yang (US 2011/0076757).
Regarding claim 16, Vellinga discloses a photobioreactor according to claim 10 (see above).
Vellinga does not disclose that the modules include an instrumented module, the instrumented module comprising one or more sensors in contact with the culture medium.

In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Vellinga with the sensors of Yung-Hsiang Yang in order to monitor environmental parameters inside the reactor (Yung-Hsiang Yang, paragraph [0050]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Von Keitz (US 2014/0323694) – Photobioreactors that are single or multi-chamber devices using plates that are fastened together.
Göbel (US 2017/0198244) – This invention discloses a fiber optic mat used in photobioreactors.
Lee-087 (WO 2005/059087) – This invention discloses a flat plate photobioreactor module.

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.

	Regarding arguments about the limitations of “a gas injection channel coupled to the photobioreactor module, the gas injection channel configured to inject gas bubbles into the channel is cut through one of the transparent plates” newly found reference Grier Jr. discloses system that uses gas injection channels.

	Regarding arguments about the limitation of “a cavity defined between the panels”, Vellinga discloses such a cavity between the two panels. See annotated Fig. 3 of Vellinga, above.

Regarding arguments about the limitation of “wherein a first and/or second of the two transparent plates of the panel have/has a recess to form the cavity”, Suryo clearly discloses at least one recess that forms a cavity between panels. See Suryo, Figs. 2-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799